Case 2:18-cv-03353-ADS-ARL Document 31-5 Filed 03/25/19 Page 1 of 7 PageID #: 593




                            EXHIBIT E
Case 2:18-cv-03353-ADS-ARL Document 31-5 Filed 03/25/19 Page 2 of 7 PageID #: 594



                                          REQUEST
                            FOR SERVICE ABROAD OF JUDICIAL. OR
                                EXTRAJUDICIAL. DOCUMENTS
               DEMANDE AUX FINS DE SIGNIFICATION OU DE NOTIFICATION A L'ETRANGER
                          D'UN ACTE 3UDICIAIRE OU EXTRAJUOICIAIRE ?

                        Convention on the Service Abroad of Judiciai and Extrajudiciai Documents in
                      Civii or Commercial Matters, signed at The Hague, the 15th of November 1965.
                    Convention relative e la signification et a la notification & I'iStranger des actes judiciaires ou extrajudiciaires en
                                     matiere civile ou commerclale, signSe S La Haye le 15 novembre 1965.

             Identity and address of the applicant                           Address of receiving authority
             Identity et adresse du requerant                                Adresse de I'autorite destlnatalre
               Kevin Schlosser {kschlosser@msek.com)                          The Senior Master
               c/o Meyer, Suozzi, English, & Klein                            For the attention of the Foreign Process Section
               990 Stewart Avenue, Suite 300                                  Room E16, Royal Courts of Justice
               Garden City, NY 11530 ____ _______ _                           Strand, LONDON WC2A 2LL

            The undersigned applicant has the honour to transmit - in duplicate - the documents listed
            below and, in conformity with Article 5 of the above-mentioned Convention, requests prompt
            service of one copy thereof on the addressee, i.e.;
            Le requdrant sousslgnd a I'honneur de faire parvenir - en double exemplaire - a I'autorltd destlnatalre les
            documents ci-dessous enumOrds, en la priant, oonform6ment d I’article 5 de la Convention prOcitee, d'en faire
            remettre sans retard un exemplaire au destinataire, a savoir:

             (identity and address)
             (identite et adresse)
                                            RM Media Ltd.
                                            Suite 11, Stanley Grange Business Village, Ormskirk Road
                                            Knowsley Village, L34 4AR, United Kingdom


                      a)    In accordance with the provisions of sub-paragraph a) of the first paragraph of
                            Article 5 of the Convention*
                            selon les formes legales (article 5, alinea premier, lettre a)*
            'ET       b)    in accordance with the following particular method (sub-paragraph b) of the first
                            paragraph of Article 5)*:
                            selon la forme partiouliere suivante (article 5, alinea premier, lettre b)”:


             □        cj    by delivery to the addressee, if he accepts it voluntarily (second paragraph of
                            Article 5)*
                            le oas echOant, par remise simple (article 5, allnOa 2)*

           The authority is requested to return or to have returned to the applicant a copy of the documents •
           and of the annexes* - with the attached certificate.
           Cette aulorite est pride de renvoyer ou de faire renvoyer au requdrant un exemplaire de I'acte - et de ses annexes*
           avec I’attestation ci-joinfe.

           List of documents / Enumeration des pieces

               Attached, pleased find the documents related to US Docket No. 18-cv-03353

               - Civil Cover Sheet
               - Summons in a Civil Action
               - Complaint
            * If appropriate/s’tiy a lieu




        Permanent Bureau September 2011
Case 2:18-cv-03353-ADS-ARL Document 31-5 Filed 03/25/19 Page 3 of 7 PageID #: 595



                                                        CERTIFICATE
                                                             ATTESTATION

            The undersigned authority has the honour to certify, in conformity with Articie 6 of the Convention,
            L’autorite soussignee a I'honneur d'attester conformement S I'artlcle 6 de ladite Convention,

            □ 1. that the document has been served*
                 que la demands a ete executde*

               - the (date) / le (date):
               - at (place, street, number):
                 S (localltd, rue, numero):

               - in one of the following methods authorised by Article 5:
                 dans une des formes sulvantes prdvues d I'artlcle 5 :
               □    a) in accordance with the provisions of sub-paragraph a) of the first paragraph of
                        Article 5 Of the Convention*
                        selon les formes Idgales (artiole 5, alinda premier, lettre a)*

               □    b)    In accordance with the following particular method*:
                          selon la forme partiouli^re suivante*:


               □    c)   by delivery to the addressee, if he accepts it voluntarily*
                         par remise simple’

           The documents referred to in the request have been delivered to:
           Les documents mentionnfe dans la demands ont 6t6 remis a :

            Identity and description of person:
            Identite et qualite de la personne :

            Relationship to the addressee (family,
            business or other):
            Liens de parente, de subordination ou autres, aveo le
            destinataire de I'acte :

           □ 2, that the document has not been served, by reason of the following facts*:
                que la demands n'a pas dte exdcutde, en raison des faits suivants*:




           □    In conformity with the second paragraph of Article 12 of the Convention, the applicant is
                requested to pay or reimburse the expenses detailed in the attached statement*.
                Conformement a I'artlcle 12, alinda 2, de ladite Convention, le requdrant est prid de payer ou de rembourser les frals
                dont le detail figure au mdmoire ci-joint*.

           Annexes /Annexes

            Documents returned:
            Pieces renvoy^es:

           In appropriate cases, documents establishing
           the service:
           Le cas eoheant, les documents justificatifs de
           I'executlon :

           Done at/Fait^                                               Signature and/or stamp
                                                                       Signature et / ou cachet
           The/le




        Permanent Bureau September 2011
Case 2:18-cv-03353-ADS-ARL Document 31-5 Filed 03/25/19 Page 4 of 7 PageID #: 596



                                                            WARNING
                                                           AVERTISSEMEIMT


             Identity and address of the addressee
             Identity et adresse du destinataire RM Media Ltd.
                                                 Suite 11, Staniey Grange Business Viiiage, Ormskirk Road
                                                 Knowsiey Viiiage, L34 4AR, United Kingdom


                                                                IMPORTANT

            THE ENCLOSED DOCUMENT IS OF A LEGAL NATURE AND MAY AFFECT YOUR RIGHTS AND
            OBLIGATIONS. THE ‘SUMMARY OF THE DOCUMENT TO BE SERVED’ WILL GIVE YOU SOME
            INFORMATION ABOUT ITS NATURE AND PURPOSE. YOU SHOULD HOWEVER READ THE
            DOCUMENT ITSELF CAREFULLY. IT MAY BE NECESSARY TO SEEK LEGAL ADVICE.

            IF YOUR FINANCIAL RESOURCES ARE INSUFFICIENT YOU SHOULD SEEK INFORMATION ON
            THE POSSIBILITY OF OBTAINING LEGAL AID OR ADVICE EITHER IN THE COUNTRY WHERE
            YOU LIVE OR IN THE COUNTRY WHERE THE DOCUMENT WAS ISSUED.

            ENQUIRIES ABOUT THE AVAILABILITY OF LEGAL AID OR ADVICE IN THE COUNTRY WHERE
            THE DOCUMENT WAS ISSUED MAY BE DIRECTED TO:


                                                             TRES IMPORTANT

            LE DOCUMENT CI-JOINT EST DE NATURE JURIDIQUE ET PEUT AFFECTER VOS DROITS ET OBLIGATIONS,
            LES « Elements essentiels de l'acte »vous donnent quelques informations sur sa nature
            ET son OBJET. IL EST TOUTEFOIS INDISPENSABLE DE LIRE ATTENTIVEMENT LE TEXTE MEME DU
            DOCUMENT. IL PEUT ETRE NECESSAIRE DE DEMANDER UN AVIS JURIDIQUE,

            SI VOS RESSOURCES SONT INSUFFISANTES, RENSEIGNEZ-VOUS SUR LA POSSIBILITE D'OBTENIR
            L'ASSISTANCE JUDICIAIRE et la CONSULTATION JURIDIQUE, SOIT DANS VOTRE PAYS, SOIT DANS LE
            PAYS D'ORIGINE DU DOCUMENT.
            LES DEMANDES DE RENSEIGNEMENTS SUR LES POSSIBILITES D’OBTENIR L'ASSISTANCE JUDICIAIRE OU
            LA CONSULTATION JURIDIQUE DANS LE PAYS D'ORIGINE DU DOCUMENT PEUVENT ETRE ADRESSEeS A :

                    Department of Pro Bono Services
                    New York State Bar Association
                    One Elk Street
                    Albany, NY 12207
                    518-487-5641

           It is recommended that the standard terms in the notice be written in English and French and
           where appropriate also in the official language, or in one of the official languages of the State in
           which the document originated. The blanks could be completed either in the language of the
           State to which the document is to be sent, or in English or French.

           II est recommandd que les mentions imprimdes dans oette note soient rddigdes en langue frangalse et en langue
           anglaise et le cas echeant, en outre, dans la langue ou I'une des iangues officlelles de I’Etat d'origine de l'acte. Les
           blancs pourraient ^tre remplis, soil dans la langue de I'Etat ou le document doit etre adresse, soil en langue
           frangalse, solt en langue anglaise.




         Permanent Bureau September 2011
Case 2:18-cv-03353-ADS-ARL Document 31-5 Filed 03/25/19 Page 5 of 7 PageID #: 597



                         SUMMARY OF THE DOCUMENT TO BE SERVED
                                                     ELEMENTS ESSENTIELS DE L'ACTE

                       Convention on the Service Abroad of Judicial and Extrajudicial Documents in
            Civil or Commercial Matters, signed at The Hague, the 15th of November 1965 (Article 5, fourth
                                                               paragraph).
                        Convention relative ^ la signification et S la notification ^ I'etranger des aotes Judiclaires ou
                        extrajudiciaires en matidre civiie ou commerciale, sign^e S La Haye ie 15 novembre 1965
                                                              (article 5, alinia 4).

             Name and address of the requesting authority;
             Norn et adresse de I'autoriW requerante :                                    Kevin Schlosser (kschlosser@msek.com)
                                                                                          c/o Meyer, SuozzI, English, & Klein
                                                                                          990 Stewart Avenue, Suite 300
                                                                                          Garden City, NY 11530


             Particulars of the parties*:
             Identity des parties*:                                                        Meyer, SuozzI, English & Klein, P.C.,
                                                                                                                 V.
                                                                                           Mathew K. Higbee, Esq,, Nick Youngson,
                                                                                           RM Media, Ltd,, and Higbee & Associates,
                 If appropriate, Identity and address of the person interesteid in the transmission of the document
                 S'll y a lieu, idenlite et adresse de la personne Intdressee d la transmission de I'acte


            □      JUDICIAL DOCUMENT**
                   ACTE JUDICIAIRE**

             Nature and purpose of the document:                                   These documents are to provide notice to the
             Nature et objet de I'acte :
                                                                                   defendant of the claims against it and that a response
                                                                                   Is required within 21 days from the date of service.
             Nature and purpose of the proceedings and,                  All defendants have established and engaged in
             when appropriate, the amount In dispute;                    a scheme to defraud users of the defendant's free
             Nature et objet de I'instanoe, Ie oas dchdant, le montant images by falsely claiming copyright infringement,
             du litige:                                                  knowing no such claim exists as a matter of law.
             Date and Place for entering appearance**;                 Within 21 days from the date of service, the defendant must file its
             Date et lieu de la comparutlon**:                         response with The District Court, Eastern District of New York,
                                                                                  100 Federal Plaza Central Islip. NY 11722, electronically at
                                                                                  http;//www,uscourts.gov/courtrecords/electronic-filing-cmecf
             Court which has given Judgment**:
             Juridiction qui a rendu la decision**:                                N/A


             Date of judgment**;
             Date de la decision**:                                                N/A


             Time limits stated in the document**:
             Indication des delate figurant dans I'acte**:                         The defendant must respoind within 21 days from
                                                                                   the date of service. Otherwise, a default judgment
                                                                                   may be entered against it.

             ** if appropriate / s'li y a lieu


           □      EXTRAJUDICIAL DOCUMENT*
                  ACTE EXTRAJUDICIAIRE**

             Nature and purpose of the document:
             Nature et objet de i'acte :


            Tlme-llmlts stated in the document**;
            Indication des dblais figurant dans I'acte**;


             ** if appropriate / s’ll y a lieu




         Permanent Bureau September 2011
Case 2:18-cv-03353-ADS-ARL Document 31-5 Filed 03/25/19 Page 6 of 7 PageID #: 598



                        SUMMARY OF THE DOCUMENT TO BE SERVED
                                                    ELEMENTS ESSENTIELS DE L'ACTE

                       Convention on the Service Abroad of Judicial and Extrajudicial Documents in
            Civil or Commercial Matters, signed at The Hague, the 15th of November 1965 (Article 5, fourth
                                                               paragraph).
                        Convention relative a la signification et e la notification e I'etranger des actes Judiciaires ou
                        extrajudioiaires en matidre civile ou commerciale, signde d La Haye le 15 novembre 1965
                                                              (article 5, alin6a 4).

             Name and address of the requesting authority:
             Norn et adresse de I'autorite requdrante :                                 Kevin Schlosser (kschiosser@msek.com)
                                                                                        c/o Meyer, Suozzi, English, & Klein
                                                                                        990 Stewart Avenue, Suite 300
                                                                                        Garden City, NY 11530

             Particulars of the parties*:
             Identite des parties*:                                                      Meyer, Suozzi, English & Klein, P.C.,
                                                                                                                V.
                                                                                         Mathew K. Higbee, Esq., Nick Youngson,
                                                                                         RM Media, Ltd., and Higbee & Associates,
              * (f appropriate, identity and address of the person interested in the transmission of the document
                S'il y a lieu, identity et adresse de la personne int6ress6o h la transmission de I’acte


            □      JUDICIAL DOCUMENT*
                   ACTE JUDICIAIRE**

             Nature and purpose of the document:                                 These documents are to provide notice to the
             Nature et objet de I'acte ;
                                                                                 defendant of the claims against it and that a response
                                                                                 is required within 21 days from the date of service.
             Nature and purpose of the proceedings and,                 All defendants have established and engaged in
             when appropriate, the amount in dispute:                   a scheme to defraud users of the defendant's free
             Nature et objet de I'instance, le cas echeant, le montant  images by falsely claiming copyright infringement,
             du litige:                                                 knowing no such claim exists as a matter of law.
             Date and Place for entering appearance**:                 Within 21 days from the date of service, the defendant must file Its
             Date et lieu de la oomparution**:                                  response with The District Court, Eastern District of New York,
                                                                                100 Federai Plaza Central Islip, NY 11722, electronically at
                                                                                http;//www.uscourts.gov/courtrecords/electronlc-filing-cmecf
             Court which has given judgment**:
             Juridiction qui a rendu la decision**:                              N/A


             Date of judgment**:
             Date de la decision**:                                               N/A


             Time limits stated in the document**:
             Indication des delate figurant dans i'acte**:                       The defendant must respond within 21 days from
                                                                                 the date of service. Otherwise, a default judgment
                                                                                 may be entered against it.

                if appropriate / s’li y a lieu


           □ EXTRAJUDICIAL DOCUMENT**
             ACTE EXTRAJUDICiAIRE**

             Nature and purpose of the document:
             Nature et objet de I’acte :


            Time-limits stated In the document**:
            Indication des dblals figurant dans I'acte**;



             ** if appropriate / s’il y a lieu




         Permanent Bureau September 2011
     Case 2:18-cv-03353-ADS-ARL Document 31-5 Filed 03/25/19 Page 7 of 7 PageID #: 599

    js«(Rev, ,2/12)                                                            CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neitlier replace nor supplement tire filing and service of pleadings or otlier papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet, (SHU INSTRUCTIONS ON NEXT PAGE OP THIS FORM.)
   I. (a) PLAINTIFF                                                                                           DEFENDANTS
          MEYER, SUOZZI, ENGLISH & KLEIN, P.C.                                                              MATHEW K. HIGBEE, Esq,,
                                                                                                            NICK YOUNGSON,
         (b) County of Residence of First Listed Plaintiff              Nassau                              RM MEDIA, LTD,,
                                   (EXCEPTIN U.S. PLAINTIFF CASES)                                          And HIGBEE & ASSOCIATES

         (c) Attorneys (Fim Name, Address, and Telephone Number)                                                County of Residence ofFirst Listed Defendant        Orange County, CA
             Meyer, Suozzi, English & Klein, P,C.                                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE; IN LAND CONDEMNATION CASES, USE THE LOCATION OF
             990 Stewart Avenue                                                                                         THE TRACT OF LAND INVOLVED.
             Garden City NY 11530                                                                               Attorneys (If Known)
             (516) 741-6565
  II. BASIS OF JURISDICTION (Place an "X" In One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" In One BoxforPlalnllfO
                                                                                                      (For Diversiiy Cases Only)         and One Boxfor Defendant)
  □l       U,S, Governinenl                   3 Federal Question                                                                PTF DEF                    PTF     DEF
             Plainliff                            (U.S. Governinenl Not a Parly)                      Citizen of This State          □1 □1        Incorporated or Principal Place      □4 □4
                                                                                                                                                    of Business In This State
  □     2 U.S. Govenimenl
            Defendant
                                         I 14 Diversity
                                                (Indicate Ciiizen.ihip of Parlies In Hem III)
                                                                                                     Citizen of Another State        □2 □2        Incorporated a/R/Principal Place    □5 □5
                                                                                                                                                     of Business In Another State
                                                                                                     Citizen or Subject of a         □3 □3        Foreign Nation                      □6 □6
                                                                                                       Foreign Country
  IV. NATURE OF SUIT (Placean "X"In One Box Only)
  l''Y',K«''ClQMtRACt yLy v • ' -» ;’‘r^'
  I I   110 Insurance                       PERSONAL INJURY                PERSONAL INJURY           [~~1 625 Drug Related Seizure   □ 422 Appeal 28 USC 158           r~l 375 False Claims Act
  □    120 Marine                         I I 310 Airplane               O 365 Personal Injury •              of Property 21 USC 881 □ 423 Withdrawal                 I I 400 State Reapportionmem
  □    130 Milter Act                     n 315 Airplane Product                 Product Liability   □ 690 Otlier                          28 USC 157                 [U 410 /Vitilrust
  L]   140 Negotiable Iiislrument                  Liability             □ 367 Hcaltli Care/
                                                                                Pharmaceutical                                                                        I I 430 Banks and Banking
  L]   150 Recovery of Overpayment        I I 320 Assault, Libel &
                                                   Slander                      Personal Injury                                                                       i I 450 Commerce
            & Enforcement of Judgment                                                                                                 ^ 820 Copyrights
                                         n 330 Federal Employers'               Product Liability
                                                                                                                                      CD 830 Patent
                                                                                                                                                                      n 460 Deportation
   I I 151 Medicare Act                                                  n 368 Asbestos Personal
                                                  Liability                                                                                                        n 470 Racketeer Influenced and
   I I 152 Recovery of Defaulted                                                Injury Product                                        Ed 840 Trademark
                                         1 I 340 Marine                                                                                                                   CoiTupt Organizations
           Suideni Loans                                                        Liability
                                         [~| 345 Marine Product                                                                                                    Q 480 Consumer Credit
           (Exclueds Veteiaiis)                                          PERSONAL PROPERTY            I I 710 Fair Labor Standards   □ 861 HIA(I395ff)
  I 1 153 Recovery of Overpaymeni                 Liability             □ 370 Ollier Fraud                                                                         □ 490 Cable/Sat TV
                                                                                                              Act
           ofVeleran's Benefils
  r~l 160 Stockholders'Sui(s
                                        I 1 350 Motor Vehicle
                                        I I 355 Motor Vehicle
                                                                        □   371 Truth in Lending      I I 720 Labor/Management.
                                                                                                              Relations
                                                                                                                                     □ 862 Black Lung (923)
                                                                                                                                     □ 863 DIWC/DIWW (405(g))
                                                                                                                                                                  n 850 Sccuritics/Coinmodilies/
                                                                                                                                                                         Excliange
                                                                        I I 380 Other Personal
 n 190 Other Contract                             Product Liability                                                                  □ 864 SSID Title XVI         I 1890 Other Statutory Actions
                                                                                Property Damage       Cd 240 Railway Labor Act
 d] 195 Contract Product Liability      Cd 360 Other Personal                                                                        □ 865 RSI (405Cg))          CH 891 Agricultural Acts
                                                                        n 385 Property Damage        I I 751 Family and Medical
                                                  Injury                                                                                                         n 893 Environmental Matters
 I I 196 Franchise
                                        □    362 Personal Injury -
                                                  Medical Malpractice
                                                                                Product Liability             Leave Act
                                                                                                     Cd 790 Other Labor Litigation                               n 895 Freedom of Infonnation
                                                                                                                                                                         Act
                                                                                                     ! I 791 Employee Retirement
                                                                                                              Income Security Act                                D 896 Arbitration
 d) 210 Land Condemnation                                       Habeas Corpusj
                                        Cd 440 Other Civil Rights                                                                    □ 870 Taxes (U.S. PlainlilT i I 899 Administrative Procedure
 d] 220 Foreclosure                     I 1 441 Voting      Cd 463 Alien Detainee                                                          or Defendant)                 Aot/Review or Appeal of
                             r~] 442 Employment
   I 230 Rent Lease & Ejectment                             Cd 510 Motions to Vacate                                                 □ 871 IRS—Third Party               Agency Decision
   I 240 Torts to Land                                               Sentence                                                              26 USC 7609           [J 950 Constitutionality of
                             I I 443 Housing/
   I 245 Tort Product Liability      Accommodations         I I 530 General                                                                                              Stale Statutes
                                                                                       Id 462 Naturalization Application
                             Cd 445 Ainer. w/Disabilities - Cd 535 Death Penalty
 d] 290 All Otiier Real Property                                                       n 465 Other Immigration
                                     Employment                Other;
                                                                                               Actions
                            I I 446 Amcr. w/Disabilitics - dl 540 MandaJims & Other
                                     Other                   d 550 Civil Rights
                            I I 448 Education                dl 555 Prison Condition
                                                             d 560 Civil Detainee -
                                                                     Conditions of
                                                                     Confinement
V, ORIGIN (Place an. “X" in One Box Only)
                                                                                                                Transferred from
   1 Original [3 2 Removed from               Q 3 Remanded from                   □ 4 Reinstated or Q 5 Another District D 6 Multidistrict
                       State Court
                                          Cite the U.S. Civil Statute under which you are filing (Do not cUe jurisdictional slamtes unless diversHy)-.
Vr                                         17 U.S.C. §§ 101 etseq.
V 1. I^ATTCT?
     Lv^At/olS AT? AOTPTrWT
               vJr Av^lUJfN
                                          Brief description of cause; Declaratory judgment of non-infringement pursuant to Declaratory Judgment Act 28 U.S.C. §§2201
                                          and 2202, the Copyright Laws of the United States, 17 U.S.C. §§ 101 et seo. and violation of N.Y, Gen. Bus. L. 6 349.
VII. REQUESTED IN                         □ CHECK IF THIS IS A CLASS ACTION                    DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F,R.Cv.P.                                                                    JURY DEMAND;        □ Yes |E1 No
VIII. RELATED CASE(S)
      IF ANY                                (See insfructions):     JUDGE                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
6/6/18                                                                   /s/ Kevin Schlosser
FOR OFFICE USE ONLY
  RECEIPT#                     AMOUNT                                       APPLYING IFP                                  JUDGE                          MAG. JUDGE
